Citation Nr: 0636399	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  05-24 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for Parkinson's 
disease.

3.  Entitlement to service connection for residuals of a 
right knee injury.

4.  Entitlement to service connection for residuals of a back 
injury.

5.  Entitlement to service connection for a sinus condition, 
right maxillary.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
February 1956.

These matters come before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision, in which the 
RO, in pertinent part, denied the veteran service connection 
for residuals of a head injury; Parkinson's disease; 
residuals of a right knee injury; residuals of a back injury; 
and a sinus condition, right maxillary.  The veteran filed a 
notice of disagreement (NOD) in January 2005, and the RO 
issued a statement of the case (SOC) in June 2005.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in July 2005.

The veteran testified before the undersigned Acting Veterans 
Law Judge at the RO in August 2006.  A transcript of the 
hearing is of record.  The veteran stated during his August 
2006 Board hearing that the issue for entitlement to service 
connection for laryngitis was withdrawn.  Therefore, that 
issue is not in appellate status.

In November 2006, the undersigned Acting Veterans Law Judge 
granted the motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) 
and 38 C.F.R. § 20.900(c) (2006).

The Board's decision on the claim for service connection for 
a sinus condition, right maxillary, is set forth below.  The 
claims for service connection for residuals of a head injury, 
Parkinson's disease, residuals of a right knee injury, and 
residuals of a back injury are addressed in the remand 
following the order; these matters are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim for service connection for a 
sinus condition, right maxillary, has been accomplished.

2.  A sinus condition, right maxillary, was not present in 
service, and there is no competent medical evidence showing 
that a sinus condition, right maxillary, is etiologically 
related to service.


CONCLUSION OF LAW

The criteria for service connection for a sinus condition, 
right maxillary, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim have been accomplished.

As such, the Board notes that a pre-rating RO letter, dated 
in June 2004, provided the veteran the notice required under 
the VCAA and the implementing regulations.  The June 2004 
letter notified the veteran that to support a claim for 
service-connected compensation benefits, the evidence must 
show three things:  an injury in military service or a 
disease that began in or was made worse during military 
service, or an event during military service that caused an 
injury or disease; a current physical or mental disability; 
and, a relationship between the current disability and an 
injury, disease, or event in service.  The letter also 
notified the veteran of what evidence, if any, was necessary 
to substantiate his claim and it indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  The letter also requested that the 
veteran submit any evidence in his possession that pertained 
to the claim.  Clearly, from submissions by and on behalf of 
the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

More recently, the Board notes that, in March 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue, and the 
RO provided notice as to existence of disability and nexus in 
the notice letter identified above.  The RO notified the 
veteran of the criteria for degree of disability and 
effective date of rating in a March 2006 letter, after the 
original adjudication of the veteran's claim; however, the 
Board finds that the timing of that notice is not prejudicial 
to the veteran.  In this regard, the Board notes that the 
decision herein denies the veteran's claim for service 
connection for a sinus condition, right maxillary; hence, no 
disability rating or effective date is being assigned.  
Accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.


II.  Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306 (2006).  
Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

The veteran asserts that his sinus condition began in service 
and has continued to the present time.  However, after review 
of the evidence of record, the Board finds that service 
connection for the veteran's claimed sinus condition, right 
maxillary, is not warranted.

In this regard, the veteran's service medical records are 
devoid of any diagnosis of a sinus condition.  The Board does 
note that in March 1953, the veteran was diagnosed with acute 
pharyngitis, organism unknown.  The remaining service medical 
records do not show that the veteran complained of a sinus 
condition, and on his January 1956 separation Report of 
Medical Examination, it was noted that the veteran's sinuses 
were normal.  

In June 2004, the veteran underwent a VA examination for ear 
disease.  The VA physician noted that the veteran had mild 
post nasal drainage and allergic rhinitis that had been 
present for 10 years.  The VA physician opined that these 
conditions were not as likely as not related to the veteran's 
military duty.

In July 2004, the veteran underwent an examination regarding 
his sinuses.  He reported not having nasal sinus trouble 
while in the military, and reported that beginning at the age 
of 30, he had had bouts of sinusitis occurring on an average 
of twice a year.  The diagnosis was recurrent infectious 
sinusitis.  An x-ray of the sinuses revealed total 
opacification right maxillary, antrum consistent with, among 
other possibilities, sinusitis, polyposis, and tumor mass.  

A July 2004 letter from a private physician, C.A., M.D., 
states that the veteran had had problems with allergic 
rhinitis and sinus infections in the past.  Further, in the 
past, the veteran reported that his sinus infections started 
with problems during military service, including 
hospitalization.

In a January 2005 statement, the veteran's spouse stated that 
after the veteran's discharge from service, he received 
treatment for his sinus infections and continued to have 
sinus infections presently.  Regarding the veteran's 
statement to the July 2004 VA examiner that he began having 
sinus problems when he was 30, the veteran's spouse stated 
that the veteran currently has dementia and cannot remember 
all dates and facts.

A September 2005 private magnetic resonance imaging (MRI) of 
the brain revealed chronic right maxillary, ethmoidal, and 
frontal sinusitis.

After reviewing the above evidence, the Board finds that 
there is no competent medical evidence showing a relationship 
between the veteran's current sinus condition and service.  
On the contrary, the only medical evidence addressing the 
etiology of the veteran's sinus condition was that the 
veteran's condition was not as likely as not related to his 
military duty.  The Board points out that the July 2004 
private physician, C.A., M.D., simply noted the veteran's 
report that his sinus condition began in service, but did not 
render an opinion as to the etiology of the veteran's sinus 
condition.  This does not establish a nexus to service.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence").  
Further, the veteran's separation from service physical 
examination did not show a sinus condition upon his 
discharge.  As there is no competent evidence showing that 
the veteran's current sinus condition is related to service, 
the Board finds that service connection is not warranted.

Although the Board does not doubt the sincerity of the 
veteran and his spouse's belief that the sinus disorder is of 
service origin, the objective medical evidence of record does 
not support a finding that it is causally related to his 
period of active duty.  Their own lay assertions as to 
diagnosis and etiology of the sinus disorder are not 
competent medical evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

In summary, as there is no medical evidence to suggest that 
the veteran's current sinus condition, right maxillary, is 
related to service, the Board finds that service connection 
for his sinus condition, right maxillary, must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, in the absence of any 
competent evidence to support the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a sinus condition, right maxillary, is 
denied.


REMAND

Regarding the remaining claims on appeal, after examining the 
record, the Board concludes that further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5103A.

As such, the Board notes that assistance provided to the 
veteran shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(1) (West 2002).  Further, an 
examination or opinion is necessary when the evidence of 
record contains competent evidence that the claimant has a 
current disability; the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service; and there is not sufficient medical evidence 
with which to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).

In the present case, the Board notes that the veteran is 
currently diagnosed with Parkinson's disease, as shown in an 
April 2004 letter from his private physician, H.S., M.D.  
Additionally, private medical records from his private 
physician, J.L., M.D., dated from October 2001 to March 2004 
show that the veteran has degenerative changes on his lumbar 
and cervical spine.  His diagnoses included lumbar 
spondylosis, cervical spondylosis, and chronic back pain.  
Regarding his head injury, a September 2005 MRI revealed mild 
cerebral atrophy with minimal age-related white matter small 
vessel changes.  Finally, a March 2004 private bone scan 
revealed that the veteran was status post bilateral knee 
replacements.  Therefore, the medical evidence of record 
shows that the veteran has current disabilities related to 
his residuals of a head injury, right knee injury, back 
injury, and Parkinson's disease.

The veteran asserts that his current disabilities are a 
result of an injury in service while he was parachuting.  To 
corroborate his report the veteran submitted a lay statement, 
dated in August 2006, from V.N., who served with the veteran 
in the service.  V.N. stated that he was on drop zone medical 
coverage when the veteran sustained a head injury while 
participating in a parachute exercise on Drop Zone Sicily at 
Fort Bragg, North Carolina.  He further stated that the 
veteran told him at that time that the veteran made a two-
point landing (landing on the heel and the head).  V.N. 
stated the veteran received medication from the drop zone 
medical officer and on several occasions after the injury, he 
had returned to the unit dispensary for consultation and 
medication from the attending physician.  The Board finds 
that this lay statement corroborates the veteran's report of 
his in-service injury.  Further, in an April 2004 letter, the 
veteran's private neurological physician, H.S., M.D., stated 
that Parkinson's disease has been associated with head 
injury, and it was her opinion that the veteran's Parkinson's 
disease could stem as a result of injury to his head, which 
he stated happened during a parachute jump while in service.

The Board finds that the August 2006 lay statement and the 
April 2004 letter from the veteran's private physician 
indicate that the veteran's current disabilities "may be 
associated" to the veteran's in-service injury, see 
38 U.S.C.A. § 5103(d)(2)(B); however, the Board notes that 
the opinion rendered by the April 2004 private physician was 
speculative as to etiology of the veteran's Parkinson's 
disease.  In addition, the record does not include an opinion 
as to the veteran's other claimed disabilities and their 
relationship to his service.  Therefore, the Board finds that 
there is not sufficient evidence to make a decision on the 
claims.  Id. at (d)(2)(C).  Therefore, the Board finds that a 
VA medical examination is necessary to determine the etiology 
of the veteran's claimed disabilities.

The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may result in a 
denial of the claims for service connection.  See 38 C.F.R. 
§ 3.655(b) (2006).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file a copy(ies) 
of the notice(s) of the examination(s) sent to him by the 
pertinent VA medical facility.

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  Schedule the veteran for VA 
orthopedic and neurological 
examinations for the back, right knee, 
any residuals of a head injury, and 
Parkinson's disease, by the appropriate 
medical professional.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available 
to the physician(s) designated to 
examine the veteran, and the 
physician's report(s) should reflect 
consideration of the veteran's 
documented medical history and the 
appellant's assertions.  All indicated 
tests, studies, and consultations 
should be accomplished (with all 
findings made available to the 
requesting physician(s) prior to the 
completion of his or her report(s)), 
and all clinical findings should be set 
forth in detail.

The physician(s) should clearly 
identify all disabilities affecting the 
back, right knee, any residuals of a 
head injury, and Parkinson's disease.  
With respect to each diagnosed 
disability, the physician(s) should 
provide an opinion as to whether it is 
as likely as not (i.e., there is at 
least a 50 percent probability) that 
such disability is medically related to 
service, to include the veteran's in-
service parachuting accident involving 
the veteran hitting his heel and head.  
Regarding the veteran's Parkinson's 
disease, in rendering the requested 
opinion, the physician should 
specifically consider and address the 
April 2004 opinion by the private 
physician, H.S., M.D.

The physician(s) should set forth all 
examinations, along with the complete 
rationale for the conclusions reached, 
in a printed (typewritten) report(s).  
If the reviewing physician(s) cannot 
provide the requested opinion without 
resorting to speculation, he or she 
should clearly so state.

2.  If the veteran fails to report for 
the scheduled examination(s), obtain and 
associate with the claims file a 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
him by the pertinent VA medical facility.  

3.  After completing the requested 
actions, and any additional 
notification or development deemed 
warranted, re-adjudicate the claims for 
service connection for residuals of a 
head injury, Parkinson's disease, 
residuals of a right knee injury, and 
residuals of a back injury.  If the 
veteran fails to report to the 
examination scheduled in connection 
with the claims for service connection, 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


